DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/29/2021 has been entered.  Claims 1-6 remain pending in the present application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asai US 2014/0151514 (hereinafter Asai) in view of Suzuki US 7301101 (hereinafter Suzuki) in view of Calsonic JP 2003009344 (hereinafter Calsonic).
Re. Cl. 1, Asai discloses: A retainer (Fig. 1), comprising: a retainer body (10, Fig. 1); a retainer cover (30, Fig. 1) connected to the retainer body via a hinge *(20, Fig. 1); a locking member (end of 30 with 34, 36, 38 Fig. 1-2) configured to fasten the retainer body and the retainer cover with a cabling member clamped between the retainer body and the retainer cover (see Fig. 2-4); and.
Re. Cl. 2, Asai discloses: the locking member is configured to be locked in multiple locking stages (see Fig. 2-4, depending on which of 34, 36, 38 are used), so that the retainer body and the retainer cover are fastened with either of a plurality of cabling members of different diameters clamped therebetween (see Fig. 2-4).
Re. Cl. 3, Asai discloses: A retainer (Fig. 1), comprising: a retainer body (10, Fig. 1); a retainer cover (30, Fig. 1); and a hinge (20, Fig. 1) configured to connect the retainer cover to the retainer body (see Fig. 1).
Re. Cl. 5, Asai discloses: a locking member (see end member of 30 with 34, 36, and 38 Fig. 1) that is configured to be locked in multiple locking stages such that the retainer body and the retainer cover are fastened in multiple fastened stages (see Fig. 2-4).
Re. Cls. 1-6, Asai does not disclose protective portions formed in the retainer body or the retainer cover and configured to cover axial outer sides of the hinge, wherein the protective portions are configured such that outer peripheries thereof are substantially positioned outside relative to outer end peripheries of the hinge as viewed in an axial direction of the hinge in a locking condition of the locking member, thereby entirely covering the axial outer sides of the hinge (Cl. 1), wherein the protective portions are configured such that the outer peripheries thereof are substantially positioned outside relative to the outer end peripheries of the hinge as viewed in the axial direction of the hinge in the locking condition of the locking member even when the locking member is locked in any of the locking stages (Cl. 2), wherein the retainer body or the retainer cover is configured to entirely cover axial outer sides of the hinge in an axial direction of the hinge in a retainer fastening condition in which the retainer body and the retainer cover are fastened (Cl. 3), the retainer body or the retainer cover has protective portions formed therein, and wherein the protective portions are configured such that outer peripheries thereof are positioned outside relative to axial outer end peripheries of the hinge as viewed in the axial direction of the hinge in the retainer fastening condition, thereby entirely covering the axial outer sides of the hinge (Cl. 4), wherein the protective portions are configured such that the outer peripheries thereof are positioned outside relative to the axial outer end peripheries of the hinge as viewed in the axial direction of the hinge even when the retainer body and the retainer cover are fastened in any of the fastened stages (Cl. 5) or the retainer body has removed portions formed therein, and wherein the protective portions are formed in the retainer body and are respectively configured to be positioned within the removed portions (Cl. 6). Suzuki disclose a retainer (10, Fig. 1) which includes a body (16, Fig. 1) and a cover (12, Fig. 1) connected to the body via a hinge (13, Fig. 3).  Re. Cl. 1, Suzuki discloses protective portions (36, 43, Fig. 1-3) formed in the retainer body or the retainer cover and configured to cover axial outer sides of the hinge (see Fig. 3a-b), wherein the protective portions are configured such that outer peripheries thereof are substantially positioned outside relative to outer end peripheries of the hinge as viewed in an axial direction of the hinge in a locking condition of the locking member (see Fig. 3a-b).  Re. Cl. 2, Suzuki discloses wherein the protective portions are configured such that the outer peripheries thereof are substantially positioned outside relative to outer end peripheries of the hinge as viewed in the axial direction of the hinge in the locking condition of the locking member even when the locking member is locked in any of the locking stages (see Fig. 1-3b, the protective portions 36, 43 are formed on ends of the hinge 14 and are permanently secured thereto, therefore they would be secured and positioned thereto regardless of a locking position of the cover). Re Cl. 3, Suzuki discloses wherein the retainer body or the retainer cover is configured to cover axial outer sides of the hinge as viewed in the axial direction of the hinge in a retainer fastening condition in which the retainer body and the retainer cover are fastened (see Fig. 3a-b, via 36, 43). Re. Cl. 4, Suzuki discloses the retainer body or the retainer cover has protective portions formed therein (see 36, 43 Fig. 1-3b), and wherein the protective portions are configured such that outer peripheries thereof are positioned outside relative to the axial outer end peripheries of the hinge as viewed in the axial direction of the hinge in the retainer fastening condition (see Fig. 3a-b).  Re. Cl. 5, Suzuki discloses wherein the protective portions are configured such that the outer peripheries thereof are positioned outside relative to the axial outer end peripheries of the hinge as viewed in the axial direction of the hinge even when the retainer body and the retainer cover are fastened in any of the fastened stages (see Fig. 1-3b, the protective portions 36, 43 are formed on ends of the hinge 14 and are permanently secured thereto, therefore they would be secured and positioned thereto regardless of a locking position of the cover). Re. Cl. 6, Suzuki discloses the retainer body has removed portions formed therein, (see Fig. 3a-b, where 36, 43 fit into once folded into the locked position) and wherein the protective portions are formed in the retainer body and are respectively configured to be positioned within the removed portions (see Fig. 3a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Asai device to include the protective portions of Suzuki since Suzuki states that such a modification limits the bending direction of the hinge so that the hinge moves only in bending directions where necessary (Col. 6, Lines 6-12). Such a modification would improve the longevity of the device by preventing unwanted motion of the hinge which could potentially damage the hinge.
Re. Cls. 1 and 3-4, the combination of Asai in view of Suzuki does not disclose the protective portions thereby entirely covering the axial outer sides of the hinge (Cl. 1), the retainer body or cover is configured to entirely cover outer sides of the hinge (Cl. 3) or the protective portions thereby entirely covering the axial outer sides of the hinge (Cl. 4). Calsonic discloses a retainer (Fig. 13) which has a protective portion (14, Fig. 13) that entirely cover an axial side of the hinge (see Fig. 13, the blown up portion of the figure shows 14 covering hinge 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective portions of Suzuki to entirely cover the hinge as disclosed by Calsonic since Calsonic states that the hinge will not be damaged even if it interferes with other parts or is dropped on the floor during transportation of the device (Paragraph 0035, Lines 3-5).  Such a modification would provide more complete protection of the hinge than only covering a portion of them.   
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shibuya US 2004/0159454, Desai US 2010/0243824, and Matsuno US 2009/0236486 discloses known cable retainers which have hinge structures pertinent to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632